PREGERSON, Circuit Judge,
dissenting:
I dissent. The district court failed to recognize that attendants for elderly and disabled persons may be trained, full-time personnel protected by minimum wage guarantees.

1. Minimum Wage Protection of Domestic Workers

In 1974, Congress extended minimum wage coverage to domestic service workers in response to growing concerns for their plight. Congress noted that domestic service work “is not only low-wage work, but is highly irregular, [with] few if any non-wage benefits, and is largely unprotected by unions or by any Federal or State labor standards.” S.Rep. No. 690, 93d Cong., 2d Sess. 8, reprinted in Senate Subcommittee on Labor of the Committee on Labor and Public Welfare, 94th Cong.2d Sess., Legislative History of the Fair Labor Standards Amendments of 1974, at 1522 (1976) [hereinafter Legislative History]; H.R.Rep. No. 913, 93d Cong., 2d Sess. 33, reprinted in Legislative History, supra at 2110. Congress viewed the extension of minimum wage protection to domestic workers as a small step toward providing these workers with the opportunity to maintain a “minimum standard of living necessary for health, efficiency, and general well-being.” H.R.Rep. No. 913, 93d Cong., 2d Sess. 33, reprinted in Legislative History, supra at 2111.
To allay concerns that “unlimited” minimum wage protection for domestic workers would wreak economic havoc, sponsors of the measure agreed to exempt from minimum wage coverage babysitters and companions. By the terms “babysitter” and “companion,” the sponsors meant persons who did not provide medical care or perform substantial household work.
We use [the term companion to mean] people [who] are in a household not to do household work but are there, first, as babysitters. I think we all have the full meaning in mind of what a babysitter is there for — to watch the youngsters. "Companion” as we mean it, is in the same role — to be there and to watch an older person, in a sense.
Legislative History, supra at 963, 119 Cong.Rec. 24773, 24801 (1973) (Statement of Sen. Williams, Chairman of the Senate Subcommittee on Labor and the Senate floor manager of the 1974 Amendment). Congress was specific in characterizing babysitters and companions as people who were not “regular bread-winners or responsible for their families’ support.” Senate Subcommittee Report, supra at 8.
As pointed out by the majority opinion, appellants are full-time, live-in attendants who provide a wide variety of daily services to their clients, including cleaning, cooking, and hygiene and medical care. These services are obviously not what Congress intended to include in the concept of “babysitting” and “companionship.” The district court nevertheless held that appellants performed “companionship services” within the meaning of the Fair Labor Standards Act (FLSA) exemption. 29 U.S.C. § 213(a)(15).

2. Exceptions to the companionship exemption

The district court partly justified its refusal to extend minimum wage coverage to appellants by concluding that they were neither “trained personnel” nor “general household” workers. These two categories of workers comprise “exceptions to the exemption” from minimum wage protection. In other words, if a person, otherwise characterized as a “companion,” has adequate training, or does general household work, he or she is entitled to receive minimum wage protection under the FLSA.
a. Trained Personnel
A Department of Labor regulation provides that the “[t]erm ‘companionship services’ does not include services relating to the care and protection of the aged or *1113infirm ... performed by trained personnel, such as a registered [RN] or practical [LPN] nurse.” 29 C.F.R. § 552.6 (1989). Many of the appellants are Certified Nursing Assistants (CNAs), medical personnel who have undergone sixty hours of medical training in a curriculum which the district court concedes to be “an ambitious one [including] many diverse subjects.” But the district court nonetheless brushed aside this training and read the regulation’s example of trained personnel (“such as a registered or practical nurse”) as a definition of the training necessary to qualify an in-home medical worker for this exception. Because a CNA does not receive training as extensive as that afforded an RN or LPN, the district court disregarded altogether that training for purposes of minimum wage protection.
Exemptions to the FLSA are to be narrowly construed in order to give full effect to the Act’s purpose. A.H. Phillips, Inc. v. Walling, 324 U.S. 490, 493, 65 S.Ct. 807, 808, 89 L.Ed. 1095 (1945) (quoting the President’s May 24, 1934 message to Congress on the purpose of the FLSA as the extension “ ‘of social progress’ by ‘insuring to all our able-bodied working men and women a fair day’s pay for a fair day’s work.’ ”) The logical extension of this principle is that exceptions to the exemptions should be broadly construed; such a construction, consistent with Congressional intent, broadens, not narrows, the number of workers eligible for protection under the FLSA. The argument that CNA attendants are not trained for the purposes of minimum wage coverage smacks of elitism. This conclusion is by no means dictated by the language of the regulation. Additionally, such a narrow view ignores the rapidly changing realities of the contemporary health care industry. In the world of escalating medical costs, persons who are unable to afford extended hospital care and nursing home care must rely on practically trained medical personnel to minister to their needs at home. The district court ruling denies a minimum wage to these critically important medical personnel.
b. General Household Work
The district court held that appellants are “general household workers” entitled to minimum wage coverage only if more than 20% of the work they perform is household work and the work is unrelated to their care for the client. This conclusion is based upon a Labor Department regulation which attempts to describe the relationship between companionship services and household duties:
[Companionship] services may include household work related to the care of the aged or infirm person such as a meal preparation, bed making, washing of clothes, and other similar services. They may also include the performance of general household work: Provided, however, That such work is incidental, i.e., does not exceed 20 percent of the total weekly hours worked.
29 C.F.R. § 552.6 (1989)
Congress viewed the scope of this “incidental work” (performance of which would not operate to qualify the companionship service for minimum wage protection) in a very limited way. If the worker’s actual purpose was to function as a baby sitter or companion, “making lunch or throwing a diaper into the washing machine” or “[a]nything which is purely incidental would not change the category of the person being there in the household.” 119 Cong.Rec. 24773, 24801 (1973). But services performed by appellants go far beyond these incidental chores.
The Department of Labor regulation does focus on the relation of household work to companionship services and the percentage of household work relative to overall duties to determine whether an in-home worker should receive the minimum wage.1 Nevertheless, this regulation should not be read to exclude a class of workers from minimum wage protection simply because some of the work performed may fall into an exempted category. A general rule of FLSA construction *1114holds that “an employee’s performance of both exempt and nonexempt activities during the same work week defeats any exemption that would otherwise apply.... In any week that any particular employee does some nonexempt work he is covered fully, not pro-rata.” Skipper v. Superior Dairies, Inc., 512 F.2d 409, 411 (5th Cir.1975) (quoting Hodgson v. Wittenburg, 464 F.2d 1219, 1221 (5th Cir.1972), and Brennan v. Six Flags Over Georgia, Ltd., 474 F.2d 18, 19 (5th Cir.1973)).
There is something to be said for the majority’s position that it is not the business of this court to choose among the strong policy arguments for and against minimum wage protection for these in-home workers. It is precisely our business, however, to rule on proper application of the regulation to the facts at hand. I do not propose challenging the agency’s interpretation of its mandate when it promulgated section 552.6. Rather, I believe the district court improperly applied the section’s definitions to appellants.
The babysitter/companion exemption is meant to apply to part-time workers not involved in hard domestic labor who do not look to their work as a principle means of support. The regulation should not be read to exclude precisely those persons Congress meant to protect with the 1974 FLSA amendments. This is, however, what the district court did when it categorized workers without looking to the actual nature of the work they perform. Though simple meal preparation might be “incidental,” what of specially prepared nutritional diets (critical to the health of many elderly and disabled persons) and the administration of medication? Though simple laundry work might be “incidental,” what of bed-pan duty, catheterization, and soiled linens and garments for bed-ridden invalids? These duties are certainly related to the care of the attendant’s client, but are by no means incidental. The work is hard and back-breaking, requiring patience and stamina, and is critical to adequate medical care of many elderly and disabled persons who live at home.

3. Conclusion

I would reverse the district court's grant of summary judgment. The appellants, to the extent that they provide any substantial domestic service or receive any significant formal training to provide such services, are not companions within the meaning of 29 U.S.C. § 213(a)(15), and are thus entitled to receive the minimum wage for their work. I would remand the case to the district court to determine which of the plaintiff/appellants, because of their job functions and training, are entitled to FLSA minimum wage coverage.

. "[HJousehold work related to the care ... [p]rovided ... such work is incidental." 29 C.F.R. 552.6 (1989) (emphasis added and deleted).